*534On Petition for Rehearing.
Per Curiam.
4. Appellee, the relator herein, has petitioned for a rehearing, and endeavors to sustain its right thereto on substantially the same grounds as it advanced to uphold the judgment of the lower court. Its learned counsel argue that its right to a writ of mandamus should not be denied by the court so construing the statute of 1901, upon which the proceedings to improve the public streets in question are based, “as wrongfully to give the city the fruits” of the contractor’s labor without compensation. At the former hearing appellants’ counsel contended that this action was but a mere effort on the part of appellee; through the means of a writ of mandamus, “to collect a quantum meruii for work done under an uncompleted contract.” This contention apparently is justified by the argument advanced by appellee’s counsel upon the petition for a rehearing. Whether the defaulting contractor, the Interstate Construction Company, or the bank as its assignee, can recover against appellant city in an action at law upon an implied assumpsit for the amount of work done and materials furnished under the broken .or unfulfilled contract is not the question, under the facts, with which we have to deal in deciding this appeal. Appellants insist that whatever remedy appellee had under its contract for securing payment for the work done and materials furnished in performing to completion the job of paving or improving the streets in question' is, under the law, limited to the special assessments made upon the property benefited by the improvement. It is certainly evident that under the undisputed facts appellants owed appellee no duty which the latter in any sense had the right to enforce by mandamus. This question is the one presented and decided in this appeal. The proposition that the relator is not entitled to a writ-of mandate we believe is so manifest that nothing further need be added in support of the original opinion. *535Its right to recover generally against appellants, in an action at law, on a qtiantum meruit for the work performed and material furnished by the assignor, under the broken or unperformed contract, is a question not before us and consequently is not in any sense decided. Upon this point, however, the following cases, among others, may be consulted: City of Detroit v. Michigan Pav. Co. (1877), 36 Mich. 335; Connolly v. San Francisco (1893), (Cal.), 33 Pac. 1109.
Howard v. City of Oshkosh (1875), 37 Wis. 242, cited by appellee, is not in point under the facts in the case at bar and the law applicable thereto.
Petition overruled.